Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0269808 A1) in view of Kim et al. (KR 10-2006-0021224 using an English machine translation) in view of Hayashi et al. (US 2013/0241352 A1)
Regarding claim 1, Park discloses a display device (Figs. 15-19b) comprising:
a piezoelectric element (any of the 50’s) vibrating in accordance with input audio signals (¶ 0078, 0080);
a display panel (100) configured to display an image (¶ 0078); and
an plastic member (80’) (¶ 0140) configured to connect a portion of the piezoelectric element and the display panel so as to transmit a vibration of the piezoelectric element to the display panel (¶ 0131),
wherein at least one end of the piezoelectric element is not connected to the plastic member (e.g., Fig. 16: D3d1 amongst other ends is not connected, and similar other instances occur in all of Figs. 15-19b) and there is a gap between the piezoelectric element and a rear surface of the display panel (see Figs. 15-19b, but best seen in Fig. 19b).
Park is not relied upon to disclose the plastic member is an elastic member.
In a similar field of endeavor, Kim discloses an elastic member (120) configured to connect a portion of a piezoelectric element (110) and a panel (200) so as to transmit a vibration of the piezoelectric element to the display panel; wherein at least one end of the piezoelectric element is not connected to the elastic member (Fig. 2 and page 12, paragraph beginning with “Figure 2 […]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to elastic instead of plastic for the member,
which would result in:
an elastic member configured to connect a portion of the piezoelectric element and the display panel so as to transmit a vibration of the piezoelectric element to the display panel,
wherein at least one end of the piezoelectric element is not connected to the elastic member,
the motivation being to perform the simple substitution of one material for another for the member to obtain predictable results of a member capable of transmitting a vibration of a piezoelectric element to a panel. MPEP § 2143(B).
Additionally, Park discloses wherein the piezoelectric element is formed by stacking a plurality of layers of a PZT material (¶ 0151).
Park-Kim is not relied upon to disclose wherein the piezoelectric element includes:
at least one piezoelectric layer; and
at least two electrodes disposed with the at least one piezoelectric layer interposed therebetween, and
wherein the elastic member is directly connected to an adjacent electrode of the at least two electrodes.
In a similar field of endeavor, Hayashi discloses a piezoelectric element (Figs. 2-3: 14) for vibrating a panel (¶ 0048) and that is formed by stacking a plurality of layers of a PZT material (¶ 0042), wherein the piezoelectric element are vibrated to be bent in a thickness direction thereof (Fig. 7 and ¶ 0049-0050).
In a similar field of endeavor, Hayashi discloses wherein the piezoelectric element includes:
at least one piezoelectric layer (Fig. 5: 24); and
at least two electrodes (Fig. 6: 33 and 33) disposed with the at least one piezoelectric layer interposed therebetween (¶ 0038), and
wherein the elastic member (13) (¶ 0022: elastic) is directly connected to an adjacent electrode of the at least two electrodes (¶ 0040: 13 is fixed to a main surface of 14) (¶ 0037: 33 is on a main surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the piezoelectric element of Park with that of Hayashi, 
which would result in: wherein the piezoelectric element includes:
at least one piezoelectric layer; and
at least two electrodes disposed with the at least one piezoelectric layer interposed therebetween, and
wherein the elastic member is directly connected to an adjacent electrode of the at least two electrodes,
the motivation being to perform the simple substitution of one piezoelectric element for vibrating a panel and that is formed by stacking a plurality of layers of a PZT material for another to obtain predictable results of a piezoelectric element for vibrating a panel and that is formed by stacking a plurality of layers of a PZT material. MPEP § 2143(B).
Regarding claim 2, Park-Kim-Hayashi discloses the display device of claim 1, and Park discloses wherein the piezoelectric element has a flat plate shape (see Figs. 15-19b), and the elastic (in view of Kim) member is connected to a main surface of the piezoelectric element (see Figs. 15-19b).
The teachings of Kim relied upon above in the claim 2 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 1 rejection.
Regarding claim 3, Park-Kim-Hayashi discloses the display device of claim 2, and Park discloses wherein the piezoelectric element has a rectangular shape having a long side direction and a short side direction in a plan view (see Figs. 15-19b), and the elastic (in view of Kim) member is connected at a position including a center of the piezoelectric element in the long side direction (see, e.g., 50(3) in Fig. 16).
The teachings of Kim relied upon above in the claim 3 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 1 rejection.
Regarding claim 4, Park-Kim-Hayashi discloses the display device according to claim 3, and Park discloses wherein an end of the piezoelectric element in the long side direction is not connected to the elastic (in view of Kim) member (see, e.g., 50(3) in Fig. 16).
The teachings of Kim relied upon above in the claim 4 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 1 rejection.
Regarding claim 5, Park-Kim-Hayashi discloses the display device of claim 3, and Park discloses wherein the long side direction is perpendicular to at least a part of ends of the display panel (see Fig. 16).
Regarding claim 8, Park-Kim-Hayashi discloses the display device of claim 1.
Additionally, Park discloses wherein the piezoelectric element is formed by stacking a plurality of layers of a PZT material (¶ 0151).
Park-Kim is not relied upon to disclose wherein the piezoelectric element are vibrated to be bent in a thickness direction thereof.
In a similar field of endeavor, Hayashi discloses a piezoelectric element (Figs. 2-3: 14) for vibrating a panel (¶ 0048) and that is formed by stacking a plurality of layers of a PZT material (¶ 0042), wherein the piezoelectric element are vibrated to be bent in a thickness direction thereof (Fig. 7 and ¶ 0049-0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: substitute the piezoelectric element of Park with that of Hayashi,
which would result in: wherein the piezoelectric element are vibrated to be bent in a thickness direction thereof,
the motivation being to perform the simple substitution of one piezoelectric element for vibrating a panel and that is formed by stacking a plurality of layers of a PZT material for another to obtain predictable results of a piezoelectric element for vibrating a panel and that is formed by stacking a plurality of layers of a PZT material. MPEP § 2143(B).
Regarding claim 9, Park-Kim-Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 1) discloses wherein the piezoelectric element includes a first piezoelectric layer (downwardly polarized element between the lowermost 21 and the middlemost 23), a first electrode (lowermost 21), and a second electrode (middlemost 23) which are stacked on each other (see Fig. 6), and
wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
The teachings of Hayashi relied upon above in the claim 9 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 10, Park-Kim-Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 1) discloses wherein the piezoelectric element includes (Fig. 6) a first piezoelectric layer (downwardly polarized element between the lowermost 21 and the middle 23), a second piezoelectric layer (downwardly polarized element between the middlemost 23 and the uppermost 22), a first electrode (lowermost 21), a second electrode (middlemost 23), and a third electrode (uppermost 22) which are stacked on each other, wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof, and wherein the second electrode and the third electrode are disposed such that the second piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
The teachings of Hayashi relied upon above in the claim 10 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 11, Park-Kim-Hayashi discloses the display device of claim 10, and Hayashi (under an interpretation 1) discloses wherein polarization directions of the first piezoelectric layer and the second piezoelectric layer are the same (Fig. 6: both downwardly polarized).
The teachings of Hayashi relied upon above in the claim 11 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 12, Park-Kim-Hayashi discloses the display device of claim 11, and Hayashi (under an interpretation 1) discloses wherein the audio signals having a same phase are input to the first electrode and the third electrode (¶ 0035-0037: 21, 22, and 23 are connected to 31, 32, and 33, respectively) (¶ 0038: alternative voltage applied such that 31 and 32 (and thus 21 and 22) have same potential, thus indicating same phase).
The teachings of Hayashi relied upon above in the claim 12 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 9, Park-Kim-Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 2) discloses wherein the piezoelectric element includes a first piezoelectric layer (downwardly polarized element between the uppermost 21 and the uppermost 23), a first electrode (uppermost 21), and a second electrode (second-to-uppermost 21) which are stacked on each other (see Fig. 6), and
wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
The teachings of Hayashi relied upon above in the claim 9 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 10, Park-Kim-Hayashi discloses the display device of claim 1, and Hayashi (under an interpretation 2) discloses wherein the piezoelectric element includes (Fig. 6) a first piezoelectric layer (downwardly polarized element between the uppermost 21 and the uppermost 23), a second piezoelectric layer (downwardly polarized element between the second-to-uppermost 21 and the second-to-uppermost 23), a first electrode (uppermost 21), a second electrode (second-to-uppermost 21), and a third electrode (third-to-uppermost 21) which are stacked on each other, wherein the first electrode and the second electrode are disposed such that the first piezoelectric layer is interposed therebetween in a thickness direction thereof, and wherein the second electrode and the third electrode are disposed such that the second piezoelectric layer is interposed therebetween in a thickness direction thereof (see Fig. 6).
The teachings of Hayashi relied upon above in the claim 10 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 11, Park-Kim-Hayashi discloses the display device of claim 10, and Hayashi (under an interpretation 2) discloses wherein polarization directions of the first piezoelectric layer and the second piezoelectric layer are the same (Fig. 6: both downwardly polarized).
The teachings of Hayashi relied upon above in the claim 11 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.
Regarding claim 12, Park-Kim-Hayashi discloses the display device of claim 11, and Hayashi (under an interpretation 2) discloses wherein the audio signals having a same phase are input to the first electrode and the third electrode (Fig. 6: first and second electrodes are both 21’s and thus receive the same signal and thus receive the signal in the same phase).
The teachings of Hayashi relied upon above in the claim 12 rejection are combinable with Park-Kim-Hayashi for the same reasons set forth above in the claim 8 rejection.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 10) that:
“Hayashi does not cure the defects of Park and Kim because Hayashi has no disclosure with regard to the claimed features now recited in claim 1. Accordingly, Applicant respectfully requests that the rejection of claims 8-12 under 35 U.S.C. §103 be withdrawn.”

In response, the examiner submits that Hayashi was combined with Kim and Park to reject claim 1 because Hayashi discloses the newly added claimed features. Specifically Hayashi discloses wherein the piezoelectric element includes:
at least one piezoelectric layer (Fig. 5: 24); and
at least two electrodes (Fig. 6: 33 and 33) disposed with the at least one piezoelectric layer interposed therebetween (¶ 0038), and
wherein the elastic member (13) (¶ 0022: elastic) is directly connected to an adjacent electrode of the at least two electrodes (¶ 0040: 13 is fixed to a main surface of 14) (¶ 0037: 33 is on a main surface).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687